Title: From David Humphreys to Jedediah Huntington, 21 November 1782
From: Humphreys, David
To: Huntington, Jedediah


                  
                     Sir
                      21st Novemr 1782
                  
                  The Commander in Chief directs me to enclose to you the Papers respecting Sergt Gilbert that any investigation may be made into the circumstances of the case which you shall think proper—At the same time I am directed by him to remark, that he considers it an extraordinary thing when an Officers Certificate & Muster Rolls disagree essentially; that where the Enlistments can be found, they must be considered as the best Evidence, and that when they cannot the Original Muster Rolls ought to be considered as next in validity: which must in common cases be the Criterion for ascertaining the fact; & from which the General is determined not to deviate, but upon the clearest & best Evidence.  I have the honor to be &c.
                  
               Brig. Genl Huntington